DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Cherian (US 8464887 – hereafter referred to as Cherian) and further in view of Rohr et al. (US20050045637 – hereafter referred to as Rohr).  The Examiner Annotated Diagram of Cherian follows:

    PNG
    media_image1.png
    784
    736
    media_image1.png
    Greyscale

Examiner Annotated Diagram A
In regards to Claim 1, Cherian discloses: A tab (See A- Tab Assembly from Annotated Diagram A, above) for opening a can lid (Lid assembly in reference, Figure 30), the tab comprising: a pulling-up part (Lifter) provided on one end side in a longitudinal direction of the tab (A); a pressing-down part (Nose and Nose Tip) provided on another end side in the longitudinal direction, a fixed part (Rivet Head) provided between the pulling-up part (Lifter) and the pressing-down part (Nose or Nose Tip) and formed by being demarcated by a U-shaped slot (B-U Shaped slot) and fixed to a can lid body (Figure 30 in Cherian); and a curl part (Spline and in 
Cherian also discloses: A can lid, score break-line, and multiple configurations of pull tab (see figure 31A in the Examiner Annotated Figure.)
Cherian does not teach: the display surface area on the tab that, in Cherian’s teaching, is removed during the tab manufacturing process.  The material is present during the blanking process, but removed in the course of tab manufacture.
However, Rohr teaches: wherein a surface (tab surface - 41) between the fixed part and the pulling-up part (disclosed by Cherian above) is a display surface (30 – Tab Surface Image), and a back-surface side (AA) of the display surface (30) is an abutted surface against which a shaping tool (50) is abutted in order to produce a distinctive promotional  or decorative image (Paragraph 0002). See Annotated Diagram that follows:

    PNG
    media_image2.png
    832
    589
    media_image2.png
    Greyscale

Examiner Annotated Diagram B
Rohr further teaches: 
A combination of voiding (50 – Stamping, embossing or debossing) and laser etching (52) of the flat tab surface (Abstract and 41) to produce a distinctive container end (Paragraph 0009).
Laser etchings can be completed after the tab is formed (Paragraph 0027), in order make a highly distinctive container (Paragraph 0009).
Panel can be either pressed down or raised (referred to as three dimensional shapes like convex or concave surfaces or flat surfaces) by altering tooling used in the process (Paragraph 0029) in order to provide visual interest.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tab and container lid of Cherian with the tab surface characteristics of Rohr (Tab Display surface – 41, Tab Surface Image – 30, the Embossed or Debossed Void – 50, and Laser Etching – 52, along with the back tab surface – AA, Producing image at different stages of the fabricating process, Altering surfaces during the process based on changes in tooling) in order to combine surface modifying characteristics to produce a distinctive image on the Display Surface to produce a promotional or decorative image. 
In further regards to Claim 2, the tab for opening the can lid of Cherian as modified by Rohr meets all the limitations of this claim. . (See Rohr teachings on printing on the display surface and shaping that display surface to be concave in the independent claim’s rejection, section A.iv.(1)-(3) The motivations and obviousness are covered in that rejection.)
In further regards to Claim 3,  the tab for opening the can lid of Cherian as modified by Rohr meets all the limitations of this claim. (See Rohr teachings on printing on the display surface and shaping that display surface to be flat in the independent claim’s rejection, section A.iv.(1)-(3) The motivations and obviousness are covered in that rejection.)
In further regards to Claim 4, Cherian teaches:  A can lid (Column 2, lines 45-61) comprising: the tab (Annotated Diagram A, Part A – Tab Assembly) for opening the can lid according to claim 1; and a can lid body (Cherian – Column 2, Line 55, Stay-on tab closure end wall) to which the fixed part is fixed and which has an opening piece (Cherian – Column 2, Lines 57-58 – tear panel) demarcated by a score (Column 2, 58-59 – Curvilinear score line) which is .

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lewis (US 20130270269) discloses Laser Etching process and surface requirements for enhancing opening tabs with logos (See Figures 1 for invention and 20 for process) as well as general features relevant to the scope and structure of the claimed invention.
Forest et al. (US 20100193519) discloses decorative tab, process for blanking tab with a punch, and an embossing/surface treatment (Figure 2 for emboss/deboss, Figure 3 for can lid structure, Figures 7-9 for punch or shaping tool, and Figure 10 for Tab Blanking process)  as well as general features relevant to the scope and structure of the claimed invention.
Elias (US 20010011431) discloses enhancing can lids with visual indicia on the upper can end wall with ink, embossing or other marking means (Paragraph 00009) and Figures 1-4 for the range of options for this invention as well as general features relevant to the scope and structure of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John M. Hoppmann whose telephone number is (571) 272-7344.  The examiner can normally be reached from Monday - Thursday, 7:30 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/JOHN MARTIN HOPPMANN/Examiner, Art Unit 3733                                                                                                                                                                                                        /VALENTIN NEACSU/Primary Examiner, Art Unit 3731